UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 12-7765


RETRICE L. FUNDERBURK, a/k/a Patrice Lamont Funderburk,

                Petitioner - Appellant,

          v.

LEROY CARTLEDGE,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.      R. Bryan Harwell, District
Judge. (5:11-cv-01596-RBH)


Submitted:   January 22, 2013             Decided: January 25, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Retrice L. Funderburk, Appellant Pro Se.    Brendan McDonald,
OFFICE OF THE ATTORNEY GENERAL OF SOUTH CAROLINA, Donald John
Zelenka, Senior Assistant Attorney General, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Retrice       L.    Funderburk        seeks       to    appeal       the    district

court’s    order     accepting     the       recommendation              of    the    magistrate

judge     and    denying       relief    on       his    28    U.S.C.          § 2254       (2006)

petition.       The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                                 See 28 U.S.C.

§ 2253(c)(1)(A) (2006).            A certificate of appealability will not

issue     absent     “a    substantial         showing         of        the    denial      of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).                        When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating          that    reasonable           jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El     v.    Cockrell,            537    U.S.       322,   336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                    Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that     Funderburk         has    not        made       the         requisite          showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

                                              2
before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                    DISMISSED




                                     3